.|>L)JI\)

\OOC\]O’\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT

United States Attorney

VICTORIA L. BOESCH

JOSEPH B. FRUEH

Assistant United States Attorneys

501 I Street, Suite 10-100

Sacramento, CA 95814

E-mail: victoria.boesch@usdoj. gov
joseph.frueh@usdoj. gov

Telephone: (916) 554-2700

Facsimile: (916) 554-2900

Attorneys for Defendant
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

SHAWNEE HANNAH, et al. ,
Plaintiffs,

V.

UNITED STATES OF AMERICA, et al.,

Defendants.

 

 

 

 

No. 2117-cv-01248-JAM-EFB

0RDER sEALING EXHIBIT 7 T0 THE
DECLARATION 0F JOSEPH B. FRUEH (ECF
No. 36-11)

 

 

 

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER SEALING ECF NO. 36-11

Defendant United States of America requested that Exhibit 7 to the Declaration of Joseph B.
Frueh (ECF No. 36-11) be sealed because it inadvertently contains two dates of birth that are not
redacted. See Fed. R. Civ. P. 5.2; Local Rule 140. Having considered the request, and good cause
appearing therefor,

IT IS HEREBY ORDERED that Exhibit 7 to the Declaration of Joseph B. Frueh (ECF No. 36-
ll) shall be kept permanently under seal; and

IT IS HEREBY FURTHER ORDERED that a corrected version of the document accompanying

Defendant’s Request to Seal shall be filed on the public docket.

Dated; 3~ 219/2447 ¢%W

£;i.oN JoHN A ENDEZ /
nited States District Court Judge

[PROPOSED] ORDER SEALING FRUEH DECL. EX. 7 (ECF l
No. 36-11)

 

 

 

